Per Curiam.

The plaintiff was a passenger upon one of the defendant’s cars, and while she was passing from the platform to the interior of the car, her dress caught in the door latch and was injured. She has accordingly brought this action to recover damages for the injury so suffered, alleging that it was caused by the defendant’s negligence. The trial was had before the judge without a jury, and upon the close of the entire case he dismissed the complaint on the defendant’s motion and rendered judgment accordingly.
The plaintiff testified as follows: “ I was passing into the car, and there was an old catch, that is as sharp as a knife, and in going in, my dress was caught on this catch.” She described the catch as “ a sort of a hook, and the edges were sharp; it was worn so that it was bright at the edges and square looking; they were worn smooth;” and she further described such edges as being “ as sharp as a knife.”
The plaintiff’s sister, who entered the car with her, testified that as she left the car she looked at the catch; that “ it was a very sharp catch, quite sharp,” and that “ it was well worn.” This is all the proof there is tending to show that there was any defect about the catch in question at the time the accident took place. The plaintiff called as a witness the defendant’s conductor, who was in charge of the car at the time of the accident, and examined him with respect to the car and the condition of the catch. He stated that it was a new car, and that the catch used upon it was of the same kind as that which was employed on the other cars operated by the defendant; that there was nothing wrong about it, but was “ just like all the rest.”
The defendant called as witnesses on its behalf the superintendent of the road, the general repair man, and also the conductor, who had been previously examined on behalf of the plaintiff, all of whom gave evidence tending to show that the catch in question was in good order, and that they knew of no better appliance for the purpose for which it was used than the one in question. Evidence was also given showing that each car on the line carried an average of 500 or 600 passengers per day, and that no accident of the kind described here had happened before upon the road.
We think that the case was properly disposed of by the trial justice. Assuming that, when the plaintiff closed her proofs, there was enough to make out a prima facie case in her favor, which it is not necessary for us to decide; still, after the defendant’s evidence was in, and the case closed, it was for the court, as the trier *760of the facts, upon a consideration of all of the proofs, to determine what the condition of the catch was, and whether it was such as to have made it the duty o£ the defendant in the exercise of proper care to discover and repair the defect. It certainly cannot be said that the case was one in which no issue of fact arose> and that the defendant was guilty of negligence as a matter of law. In rendering judgment for the defendant, the trial justice has found the facts in its favor, rightly, as we think, and the judgment will, therefore, not be disturbed.
Present: Beekmak, P. J., Qildersleevb and Q-iegerigh, JJ.
Judgment affirmed, with costs.